Exhibit 32.1 CERTIFICATIONS PURSUANT TO SECTION-OXLEY ACT OF2002 (18 U.S.C. SECTION1350) I, Patrick R. Gruber, Chief Executive Officer of Gevo, Inc. (the “Registrant”), and I, Michael J. Willis, Chief Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Quarterly Report on Form 10-Q of the Registrant for the quarter ended March 31, 2016 (the “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant for the period covered by the Report. Date: May 12, 2016 /s/PATRICK R. GRUBER Patrick R. Gruber Chief Executive Officer /s/MICHAEL J. WILLIS Michael J. Willis Chief Financial Officer
